Citation Nr: 1509057	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  11-12 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a major depressive disorder, to include as secondary to service-connected traumatic brain injury (TBI) with posttraumatic stress disorder (PTSD) and migraine headaches.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected TBI with PTSD and migraine headaches.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served a period of honorable service from June 1979 to December 1982, and a period of dishonorable service from December 1982 to May 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2012 decisions of the Department of Veterans Affairs Medical Center (VAMC) in Lincoln, Nebraska.  

The Veteran testified before the undersigned Acting Veterans Law Judge, via videoconferencing. A transcript has been procured for the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's claimed hypertension and major depressive loss disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. 

2. Afford the Veteran with a VA medical examination to be conducted by a qualified examiner to determine the nature and etiology of the claimed major depressive disorder. The examiner should review the Veteran's claims file and note such review in his or her report. 

After reviewing the claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinions:

a. Did a preexisting major depressive disorder clearly and unmistakably preexist the Veteran's period of honorable service (lasting from June 1979 to December 1982) and, if so, is it clear and unmistakable that the disorder was not permanently aggravated beyond its normal progression by service?

b. If not, is it at least as likely as not that a major depressive disorder was caused or aggravated by the Veteran's period on honorable service (lasting from June 1979 to December 1982) or any incident therein?

c. Is it at least as likely as not that a major depressive disorder was caused or permanently aggravated beyond its normal progression by a service-connected disability, acting alone or together, such as the service-connected TBI with migraines and PTSD?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. In so doing, the examiner should note the other medical opinions of record, any areas of disagreement within those opinions and his or her own, and the examiner's reasons for disagreement. A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4. Afford the Veteran with a VA medical examination to be conducted by a qualified examiner to determine the nature and etiology of the claimed hypertension. The examiner should review the Veteran's claims file and note such review in his or her report. 

After reviewing the claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinions:

a. If hypertension is diagnosed according to VA regulations, is it at least as likely as not that hypertension was caused or aggravated by the Veteran's period on honorable service (lasting from June 1979 to December 1982) or any incident therein?

b. Is it at least as likely as not that hypertension was caused or permanently aggravated beyond its normal progression by a service-connected disability, acting alone or together, such as the service-connected TBI with migraines and PTSD?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. In so doing, the examiner should note the other medical opinions of record, any areas of disagreement within those opinions and his or her own, and the examiner's reasons for disagreement. A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4. After any further development, readjudicate the claims on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




